DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. US11270674B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims are broader and similar to the claims in the patent to meet the limitations claimed in the patent.  
Table 1: illustrates the conflicting claim pairs:  
17588560
1, 3, 8, 11, 16, 17, 12, 18, 19
2
4
5
6
7
9
13
14
US11270674B2
1
4
 2
3
4
5
6
5, 9
9


Table 2: Comparison of claims 1, 3, 8 and 11 in instant application 17588560 vs. claim 1 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
1. A display control adjustment method, comprising:
1. A display control adjustment method, comprising:
selecting a display control to be adjusted from a current display interface, wherein the display control to be adjusted is a display control whose control region overlaps a predetermined region of a display;
selecting a display control to be adjusted from a current display interface, wherein the display control to be adjusted is a display control whose control region overlaps a non-display region of a display;
generating a control instruction according to a position of the display control to be adjusted with respect to the predetermined region; and
generating a control instruction according to a position of the display control to be adjusted with respect to the non-display region; and
adjusting, according to the control instruction, the control region of the display control to be adjusted and a content display mode of the display control to be adjusted, so that display content in the display control to be adjusted is displayed in a display region of the display.
adjusting, according to the control instruction, the control region of the display control to be adjusted and a content display mode of the display control to be adjusted, so that display content in the display control to be adjusted is displayed in a display region of the display;
3. The method of claim 1, wherein selecting the display control to be adjusted from the current display interface comprises:
identifying, according to a preset screen parameter and a control region and a control position of each display control on the current display interface, the display control whose control region overlaps the predetermined region as the display control to be adjusted, wherein the preset screen parameter is used for determining the predetermined region of the display; or
selecting a display control to be operated according to a received control selection operation, detecting whether a control region of the display control to be operated overlaps the predetermined region of the display, and in response to a detection result that the control region of the display control to be operated overlaps the predetermined region of the display, taking the display control to be operated as the display control to be adjusted.
wherein the processor is configured to implement selecting the display control to be adjusted from the current display interface by:
identifying, according to a preset screen parameter and a control region and a control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted, wherein the preset screen parameter is used for determining the non-display region of the display; or
selecting a display control to be operated according to a received control selection operation, detecting whether a control region of the display control to be operated overlaps the non-display region of the display, and in response to a detection result that the control region of the display control to be operated overlaps the non-display region of the display, taking the display control to be operated as the display control to be adjusted; and 

screen parameter and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the predetermined region as the display control to be adjusted, further comprising:
determining that an object approaches the predetermined region and a distance between the object and the predetermined region is less than or equal to a preset distance threshold.
wherein the processor is configured to further implement, before identifying, according to the preset screen parameter and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted, the following steps:
determining that an object approaches the non-display region and a distance between the object and the non-display region is less than or equal to a preset distance threshold.
11. The method of claim 1, wherein the predetermined region is a non-display region.
1. A display control adjustment method, comprising:
…
generating a control instruction according to a position of the display control to be adjusted with respect to the non-display region; and…


Table 3: Comparison of claim 2 in instant application 17588560 vs. claim 4 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
2. The method of claim 1, wherein the selecting a display control to be adjusted from a current display interface comprises: when a display interface is entered, detecting whether a display control in the display interface overlaps the predetermined region, and in a case where the display control in the display interface overlaps the predetermined region, determining the display control as the display control to be adjusted.
4. The method of claim 3, wherein adjusting the display content in the display control to be adjusted to display the display content in the region, which does not overlap the non-display region, of the display control to be adjusted comprises:
detecting whether display content exists in a region, which overlaps the non-display region, of the display control to be adjusted;
in response to a detection result that the display content exists in the region, which overlaps the non-display region, of the display control to be adjusted, moving the display content sequentially to the region, which does not overlap the non-display region, of the display control to be adjusted to display, until the display content does not exist in the region, which overlaps the non-display region, of the display control to be adjusted.


Table 4: Comparison of claim 4 in instant application 17588560 vs. claim 2 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
4. The method of claim 3, wherein the predetermined region is a non-display region, and the preset screen parameter comprises at least one of: a parameter of the non-display region or a parameter of the display region;
in a case where the preset screen parameter comprises the parameter of the display region, identifying, according to the preset screen parameter and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the predetermined region as the display control to be adjusted comprises:
determining an actual displayable region and an ideal regular region of a screen according to the parameter of the display region;
removing the actual displayable region from the ideal regular region of the screen to obtain the non-display region; and
identifying, according to the non-display region and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted.
2. The method of claim 1, wherein the preset screen parameter comprises at least one of: a parameter of the non-display region or a parameter of the display region;
in a case where the preset screen parameter comprises the parameter of the display region, identifying, according to the preset screen parameter and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted comprises:
determining an actual displayable region and an ideal regular region of a screen according to the parameter of the display region;
removing the actual displayable region from the ideal regular region of the screen to obtain the non-display region; and
identifying, according to the non-display region and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted.


Table 5: Comparison of claim 5 in instant application 17588560 vs. claim 3 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
5. The method of claim 1, wherein adjusting, according to the control instruction, the control region of the display control to be adjusted and the content display mode of the display control to be adjusted comprises:
performing, according to the control instruction, at least one of: enlarging the display control to be adjusted by N times in a length direction, or enlarging the display control to be adjusted by M times in a width direction, wherein N and M are natural numbers greater than 1; and
adjusting the display content in the display control to be adjusted to display the display content in a region, which does not overlap the predetermined region, of the display control to be adjusted.
3. The method of claim 1, wherein adjusting, according to the control instruction, the control region of the display control to be adjusted and the content display mode of the display control to be adjusted comprises:
performing, according to the control instruction, at least one of: enlarging the display control to be adjusted by N times in a length direction, or enlarging the display control to be adjusted by M times in a width direction, wherein N and M are natural numbers greater than 1; and
adjusting the display content in the display control to be adjusted to display the display content in a region, which does not overlap the non-display region, of the display control to be adjusted.


Table 6: Comparison of claim 6 in instant application 17588560 vs. claim 4 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
6. The method of claim 5, wherein adjusting the display content in the display control to be adjusted to display the display content in the region, which does not overlap the predetermined region, of the display control to be adjusted comprises:
detecting whether display content exists in a region, which overlaps the predetermined region, of the display control to be adjusted;
in response to a detection result that the display content exists in the region, which overlaps the predetermined region, of the display control to be adjusted, moving the display content sequentially to the region, which does not overlap the predetermined region, of the display control to be adjusted to display, until the display content does not exist in the region, which overlaps the predetermined region, of the display control to be adjusted.
4. The method of claim 3, wherein adjusting the display content in the display control to be adjusted to display the display content in the region, which does not overlap the non-display region, of the display control to be adjusted comprises:
detecting whether display content exists in a region, which overlaps the non-display region, of the display control to be adjusted;
in response to a detection result that the display content exists in the region, which overlaps the non-display region, of the display control to be adjusted, moving the display content sequentially to the region, which does not overlap the non-display region, of the display control to be adjusted to display, until the display content does not exist in the region, which overlaps the non-display region, of the display control to be adjusted.


Table 7: Comparison of claim 7 in instant application 17588560 vs. claim 5 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
7. The method of claim 5, wherein an enlarged area of the display control to be adjusted is greater than or equal to an area of the predetermined region.
5. The method of claim 3, wherein an enlarged area of the display control to be adjusted is greater than or equal to an area of the non-display region.


Table 8: Comparison of claim 9 in instant application 17588560 vs. claim 6 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
9. The method of claim 1, in response to adjusting the control region of the display control to be adjusted, further comprising:
displaying a display layer of the display control to be adjusted in a top layer of the current display interface, and maintaining positions of display controls, other than the display control to be adjusted, on the current display interface unchanged; or
with the display control to be adjusted as reference, in a process of adjusting a region of the display control to be adjusted, adjusting at least one of a position or a size of a display control around the display control to be adjusted.
6. The method of claim 1, in response to adjusting the control region of the display control to be adjusted, further comprising:
displaying a display layer of the display control to be adjusted in a top layer of the current display interface, and maintaining positions of display controls, other than the display control to be adjusted, on the current display interface unchanged; or
with the display control to be adjusted as reference, in a process of adjusting the control region of the display control to be adjusted, adjusting at least one of a position or a size of a display control around the display control to be adjusted.


Table 9: Comparison of claim 13 in instant application 17588560 vs. claim 5 and 9 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
13. The method of claim 12, wherein
adjusting the control region of the display control to be adjusted comprises: scaling the control region of the display control to be adjusted in both a length direction and a width direction, or scaling the control region of the display control to be adjusted in either a length direction or a width direction; and
adjusting the content display mode of the display control to be adjusted comprises: scaling a size of display content in the display control to be adjusted; and in a case where the size of the display content in the display control to be adjusted is enlarged, in response to the enlarged display content requiring a display region greater than the control region of the display control, displaying a display layer of the display content on top of all display controls.
5. The method of claim 3, wherein an enlarged area of the display control to be adjusted is greater than or equal to an area of the non-display region.
9. The terminal of claim 8, wherein the preset screen parameter comprises at least one of: a parameter of the non-display region or a parameter of the display region;
in a case where the preset screen parameter comprises the parameter of the display region, the processor is configured to implement identifying, according to the preset screen parameter and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted by:
determining an actual displayable region and an ideal regular region of a screen according to the parameter of the display region;
removing the actual displayable region from the ideal regular region of the screen to obtain the non-display region; and
identifying, according to the non-display region and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted.


Table 10: Comparison of claim 14 in instant application 17588560 vs. claim 9 in U.S. Patent No. US11270674B2.
Instant Application (17588560)
US11270674B2
14. The method of claim 12, in response to adjusting the control region of the display control to be adjusted, further comprising:
displaying a display layer of the display control to be adjusted in a top layer of the current display interface, and maintaining positions of display controls, other than the display control to be adjusted, on the current display interface unchanged; or
with the display control to be adjusted as reference, in a process of adjusting the control region of the display control to be adjusted, adjusting at least one of a position or a size of a display control around the display control to be adjusted.
9. The terminal of claim 8, wherein the preset screen parameter comprises at least one of: a parameter of the non-display region or a parameter of the display region;
in a case where the preset screen parameter comprises the parameter of the display region, the processor is configured to implement identifying, according to the preset screen parameter and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted by:
determining an actual displayable region and an ideal regular region of a screen according to the parameter of the display region;
removing the actual displayable region from the ideal regular region of the screen to obtain the non-display region; and
identifying, according to the non-display region and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted.


Claim 12 and the corresponding dependent claims are rejected on the ground of nonstatutory double patenting for the same reason as Claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Regarding Claim 12, Takemura teaches a display control adjustment method (Takemura Abst: a designation section adapted to designate a holding area in a first input image displayed by the display section; [0003] a display device for displaying an image, a method of controlling a display device, and a recording medium), comprising:
in response to detecting a control selection operation, selecting, according to the control selection operation, a display control to be adjusted from a current display interface (Takemura [0008] a designation section adapted to designate a holding area in a first input image displayed by the display section; [0099] In the example shown in FIG. 8B, the holding area 232 is expanded rightward, and reaches the position overlapping the object 206);
in response to detecting a control adjustment operation, generating, according to a preset correspondence relationship between control adjustment operations and control instructions, a control instruction corresponding to the detected control adjustment operation (Takemura [0014] the designation section is configured to be able to instruct position change of the holding area during the display of the superimposed image by the display section, and the superimposition processing unit changes the position of the holding area in accordance with the instruction of the designation section); and
adjusting, according to the control instruction, at least one of a control region of the display control to be adjusted or a content display mode of the display control to be adjusted (Takemura [0066] the GUI control section 103A moves the pointer 221 in accordance with the operation of the direction indication key 54, and at the same time, an area 222 corresponding to the present position of the pointer 221 is drawn taking the start position of the movement as the reference. By moving the pointer 221 as described above, the area 222 having a rectangular shape shown in FIG. 3C is selected). 

Regarding Claim 14, Takemura teaches the method of claim 12, and further teaches in response to adjusting the control region of the display control to be adjusted, further comprising:
displaying a display layer of the display control to be adjusted in a top layer of the current display interface, and maintaining positions of display controls, other than the display control to be adjusted, on the current display interface unchanged (Takemura [0066] an area 222 corresponding to the present position of the pointer 221 is drawn taking the start position of the movement as the reference. By moving the pointer 221 as described above, the area 222 having a rectangular shape shown in FIG. 3C is selected); or
with the display control to be adjusted as reference, in a process of adjusting the control region of the display control to be adjusted, adjusting at least one of a position or a size of a display control around the display control to be adjusted.

Regarding Claim 18, Takemura teaches a terminal, comprising a processor, a memory, and a communication bus; wherein the communication bus is configured to implement connection and communication between the processor and the memory; and the processor is configured to execute one or more programs stored in the memory to implement steps of the display control adjustment method of claim 12 (Takemura Abst: a designation section adapted to designate a holding area in a first input image displayed by the display section; [0003] The present invention relates to a display device for displaying an image, a method of controlling a display device, and a recording medium; FIG2.103: control section).

Regarding Claim 19, Takemura teaches a non-transitory computer-readable storage medium, storing computer-executable instructions for executing the method of claim 12 (Takemura Abst: a designation section adapted to designate a holding area in a first input image displayed by the display section; [0003] The present invention relates to a display device for displaying an image, a method of controlling a display device, and a recording medium).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 1- 4, 9-11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 20120306915 A1), referred herein as Takemura in view of DU (US 20190095072 A1), referred herein as DU.
Regarding Claim 13, Takemura teaches the method of claim 12, and Takemura in view of DU further teaches wherein adjusting the control region of the display control to be adjusted comprises: 
adjusting the control region of the display control to be adjusted comprises: scaling the control region of the display control to be adjusted in both a length direction and a width direction, or scaling the control region of the display control to be adjusted in either a length direction or a width direction (Takemura [0050] which is a function for designating a part of the image presently displayed as the holding area, and a direction indicator key 54 as a pointing device for directing the upward, downward, rightward, and leftward directions. When the button 53 is operated, the projector 11 performs the operation of designating the holding area as described later. Further, the subsequent operation for designating the holding area can be performed using the direction indication key 54, and at the center of the direction indication key 54, there is disposed a determination key 54A for determining the operation content); and
adjusting the content display mode of the display control to be adjusted comprises: scaling a size of display content in the display control to be adjusted; and in a case where the size of the display content in the display control to be adjusted is enlarged, in response to the enlarged display content requiring a display region greater than the control region of the display control, displaying a display layer of the display content on top of all display controls (DU [0013] When the user is controlling the manipulating area by using the touchpad 130, if the manipulating area is too small, the user moves a very long distance on the touchpad, but the movement distance of the corresponding manipulating area is not large, and the resolution is low. If the manipulating area is too large, the line of sight of the user may probably be blocked. In the present disclosure, the user may set the manipulating area in the visual field according to usage scenarios. If a high resolution is needed, the manipulating area may be set to be relatively large. If the user wants to reduce its negative influence on the content being played in the visual field, the manipulating area may be set to be relatively small to improve the user experience; Takemura [0066] an area 222 corresponding to the present position of the pointer 221 is drawn taking the start position of the movement as the reference. By moving the pointer 221 as described above, the area 222 having a rectangular shape shown in FIG. 3C is selected). 
DU discloses a touch control apparatus for a virtual reality device and a virtual reality system, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takemura to incorporate the teachings of DU, and apply the key area, as taught by DU to the projector screen SC in the display device for displaying an image, a method of controlling a display device, and a recording medium.
Doing so would enhance user experience by providing reference point keys for controlling size and position of a manipulating area for the display control adjustment method and device, and terminal, and computer-readable storage medium.	

Regarding Claim 1, Takemura teaches a display control adjustment method (Takemura Abst: a designation section adapted to designate a holding area in a first input image displayed by the display section; [0003] a display device for displaying an image, a method of controlling a display device, and a recording medium), comprising:
selecting a display control to be adjusted from a current display interface (Takemura [0008] a designation section adapted to designate a holding area in a first input image displayed by the display section), wherein the display control to be adjusted is a display control whose control region overlaps a Takemura [0099] In the example shown in FIG. 8B, the holding area 232 is expanded rightward, and reaches the position overlapping the object 206);
generating a control instruction according to a position of the display control to be adjusted with respect to the predetermined region (Takemura [0014] the designation section is configured to be able to instruct position change of the holding area during the display of the superimposed image by the display section, and the superimposition processing unit changes the position of the holding area in accordance with the instruction of the designation section); and
adjusting, according to the control instruction, the control region of the display control to be adjusted and a content display mode of the display control to be adjusted, so that display content in the display control to be adjusted is displayed in a display region of the display (Takemura [0066] the GUI control section 103A moves the pointer 221 in accordance with the operation of the direction indication key 54, and at the same time, an area 222 corresponding to the present position of the pointer 221 is drawn taking the start position of the movement as the reference. By moving the pointer 221 as described above, the area 222 having a rectangular shape shown in FIG. 3C is selected). 
Takemura does not teach a predetermined region of a display.
However DU discloses a touch control apparatus for a virtual reality device and a virtual reality system, which is analogous to the present patent application. DU teaches a predetermined region of a display (DU [0013] As shown in FIG. 1, the touch control apparatus comprises a touch control panel, and the touch control panel comprises a key area 110 and a touch area 120. The key area 110 is provided with a plurality of function keys 150, and the corresponding functions of the function keys 150 may be set according to the demand of an external virtual reality device connected to the touch control apparatus, such as pausing/playing, switching modes, and size adjusting modes).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takemura to incorporate the teachings of DU, and apply the key area, as taught by DU to the projector screen SC in the display device for displaying an image, a method of controlling a display device, and a recording medium.
Doing so would enhance user experience by providing reference point keys for controlling size and position of a manipulating area for the display control adjustment method and device, and terminal, and computer-readable storage medium.	

Regarding Claim 2, Takemura in view of DU teaches	the method of claim 1, and further teaches wherein the selecting a display control to be adjusted from a current display interface comprises: when a display interface is entered, detecting whether a display control in the display interface overlaps the predetermined region, and in a case where the display control in the display interface overlaps the predetermined region, determining the display control as the display control to be adjusted (Takemura [0077] Incidentally, in the superimposed image 214 shown in FIG. 4C, the holding area 231 overlaps the object 215 to thereby mask a part of the content of the object 215. On this occasion, it is possible to move the holding area 231 by the operation of the remote controller 5).

Regarding Claim 3, Takemura in view of DU teaches	the method of claim 1, and further teaches wherein selecting the display control to be adjusted from the current display interface comprises:
identifying, according to a preset screen parameter and a control region and a control position of each display control on the current display interface, the display control whose control region overlaps the predetermined region as the display control to be adjusted, wherein the preset screen parameter is used for determining the predetermined region of the display; or
selecting a display control to be operated according to a received control selection operation, detecting whether a control region of the display control to be operated overlaps the predetermined region of the display, and in response to a detection result that the control region of the display control to be operated overlaps the predetermined region of the display, taking the display control to be operated as the display control to be adjusted (Takemura [0077] Incidentally, in the superimposed image 214 shown in FIG. 4C, the holding area 231 overlaps the object 215 to thereby mask a part of the content of the object 215. On this occasion, it is possible to move the holding area 231 by the operation of the remote controller 5).

Regarding Claim 4, Takemura in view of DU teaches	the method of claim 3, and further teaches wherein the predetermined region is a non-display region, and the preset screen parameter comprises at least one of a parameter of the non-display region or a parameter of the display region (DU [0013] As shown in FIG. 1, the touch control apparatus comprises a touch control panel, and the touch control panel comprises a key area 110 and a touch area 120. The key area 110 is provided with a plurality of function keys 150, and the corresponding functions of the function keys 150 may be set according to the demand of an external virtual reality device connected to the touch control apparatus, such as pausing/playing, switching modes, and size adjusting modes);
in a case where the preset screen parameter comprises the parameter of the display region, identifying, according to the preset screen parameter and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the predetermined region as the display control to be adjusted comprises:
determining an actual displayable region and an ideal regular region of a screen according to the parameter of the display region (DU [0013] the manipulating area is provided in the displaying visual field of the virtual reality device, and at the same time the touch area 120 is provided with a plurality of reference point keys 140, to control size and position of a manipulating area in a displaying visual field of an external virtual reality device. When the user is controlling the manipulating area by using the touchpad 130);
removing the actual displayable region from the ideal regular region of the screen to obtain the non-display region (DU [0018] For example, when the reference point key at the top left corner is pressed, the top left corner of the manipulating area in the displaying visual field of the virtual reality device will be selected, and then the top left corner of the manipulating area can be adjusted by the sliding of the touchpad 130, thereby adjusting the size and position of the manipulating area); and
identifying, according to the non-display region and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the non-display region as the display control to be adjusted (Takemura [0078] FIGS. 5A and 5B are diagrams showing an example of the operation for moving the holding area in the superimposed image, wherein FIG. 5A shows the state before the movement, and FIG. 5B shows the state after the movement. The state before the movement shown in FIG. 5A is the same state as shown in FIG. 4C. In this state, when starting the moving operation of the holding area by the operation of the operation button section 52 of the remote controller 5, the holding area 231 is moved in accordance with the subsequent operation of the direction indication key 54).
Same motivation as Claim 1 applies here.

Regarding Claim 9, Takemura in view of DU teaches teaches the method of claim 1, and further teaches in response to adjusting the control region of the display control to be adjusted, further comprising:
displaying a display layer of the display control to be adjusted in a top layer of the current display interface, and maintaining positions of display controls, other than the display control to be adjusted, on the current display interface unchanged (Takemura [0066] an area 222 corresponding to the present position of the pointer 221 is drawn taking the start position of the movement as the reference. By moving the pointer 221 as described above, the area 222 having a rectangular shape shown in FIG. 3C is selected); or
with the display control to be adjusted as reference, in a process of adjusting a region of the display control to be adjusted, adjusting at least one of a position or a size of a display control around the display control to be adjusted.

Regarding Claim 11, Takemura in view of DU teaches teaches the method of claim 1, and further teaches wherein the predetermined region is a non-display region (DU [0013] As shown in FIG. 1, the touch control apparatus comprises a touch control panel, and the touch control panel comprises a key area 110 and a touch area 120. The key area 110 is provided with a plurality of function keys 150, and the corresponding functions of the function keys 150 may be set according to the demand of an external virtual reality device connected to the touch control apparatus, such as pausing/playing, switching modes, and size adjusting modes). Same motivation as Claim 1 applies here.

Regarding Claim 16, Takemura in view of DU teaches a comprising a processor, a memory, and a communication bus; wherein the communication bus is configured to implement connection and communication between the processor and the memory; and the processor is configured to execute one or more programs stored in the memory to implement the follow (Takemura Abst: a designation section adapted to designate a holding area in a first input image displayed by the display section; [0003] The present invention relates to a display device for displaying an image, a method of controlling a display device, and a recording medium; FIG2.103: control section).
The metes and bounds of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 17, Takemura teaches a non-transitory computer-readable storage medium, storing computer-executable instructions for executing the method of claim 1 (Takemura Abst: a designation section adapted to designate a holding area in a first input image displayed by the display section; [0003] The present invention relates to a display device for displaying an image, a method of controlling a display device, and a recording medium).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 20120306915 A1), referred herein as Takemura in view of NAGATA (US 20170078504 A1), referred herein as NAGATA.
Regarding Claim 15, Takemura teaches the method of claim 12, and Takemura in view of NAGATA further teaches the adjusting, according to the control instruction, the at least one of the control region of the display control to be adjusted or the content display mode of the display control to be adjusted comprises:
scaling, according to the control instruction, the control region of the display control to be adjusted and display content of the display control to be adjusted at a same ratio (NAGATA [0117] At S4, the UI part display control unit 223 determines whether the type of a target display area is the scaling type or the number increase/decrease type. When the UI part display control unit 223 determines that the type of the target display area is the scaling type, the processing proceeds to S5. At S5, the UI part display control unit 223 enlarges the UI part 13P, which is the image part, such that the display area 13 is filled with the UI part 13P, as illustrated in FIG. 12A; [0118] At S5, for example, assuming that the size of the display area 13 is 500*450 and the default size of the UI part 13P belonging to the display area 13 is 250*200, the UI part 13P is enlarged to 500*400. In other words, the UI part of the scaling type may be enlarged with its aspect ratio unchange); and
NAGATA discloses a circuitry to scale each display area in accordance with a change in the size or the resolution of the screen, and change one of a size of at least one GUI to be displayed in the scaled display area and a number of GUIs to be displayed in the scaled display area, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takemura to incorporate the teachings of NAGATA, and apply the scaling ratio, as taught by NAGATA to the projector screen SC in the display device for displaying an image, a method of controlling a display device, and a recording medium.
Doing so would provide a user-friendly layout for the display control adjustment method and device, and terminal, and computer-readable storage medium.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 20120306915 A1), referred herein as Takemura in view of DU (US 20190095072 A1), referred herein as DU further in view of NAGATA (US 20170078504 A1), referred herein as NAGATA.
Regarding Claim 10, Takemura in view of DU teaches the method of claim 1. The metes and bounds of the claim substantially correspond to the claim as set forth in Claim 15; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 20120306915 A1), referred herein as Takemura in view of DU (US 20190095072 A1), referred herein as DU further in view of Lejeune et al. (US 20160034153 A1), referred herein as Lejeune.
Regarding Claim 5, Takemura in view of DU teaches the method of claim 1, and further teaches wherein adjusting, according to the control instruction, the control region of the display control to be adjusted and the content display mode of the display control to be adjusted comprises:
adjusting the display content in the display control to be adjusted to display the display content in a region, which does not overlap the predetermined region, of the display control to be adjusted (Takemura [0079] FIG. 5B shows the state in which the holding area 231 is moved in such a manner as described above. Although the content of the holding area 231 is not changed from that before the movement, the object 215 and the holding area 231 do not overlap each other after the movement, and both of the contents can clearly be viewed).
Takemura in view of DU does not performing, according to the control instruction, at least one of: enlarging the display control to be adjusted by N times in a length direction, or enlarging the display control to be adjusted by M times in a width direction, wherein N and M are natural numbers greater than 1.
However Lejeune discloses icon resizing techniques, which is analogous to the present patent application. Lejeune teaches performing, according to the control instruction, at least one of: enlarging the display control to be adjusted by N times in a length direction, or enlarging the display control to be adjusted by M times in a width direction, wherein N and M are natural numbers greater than 1 (Lejeune [0044] It just so happens that in the example of FIG. 3, five pre-defined sizes that are substantially rectangular are utilized. The small 304, medium 306, large 308 sizes are represented as squares with the small size being approximately half the length and width of the medium size, and the medium size being approximately half the length and width of the large size. Thus, four small icons may fit in the same space as one medium icon, and four medium icons may fit in the same space as one large icon. Similarly, the wide size 310 is a rectangle having two times the width of the medium size with the same height and the tall size 312 is a rectangle having two times the height of the medium size with the same width).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takemura in view of DU to incorporate the teachings of DU, and apply icon resizing techniques, as taught by Lejeune to the projector screen SC in the display device for displaying an image, a method of controlling a display device, and a recording medium.
Doing so would allow user to adapt the icons to create a user experience that is tailored and intuitive to use for the display control adjustment method and device, and terminal, and computer-readable storage medium.

Regarding Claim 6, Takemura in view of DU teaches the method of claim 5, and further teaches wherein adjusting the display content in the display control to be adjusted to display the display content in the region, which does not overlap the predetermined region, of the display control to be adjusted comprises:
detecting whether display content exists in a region, which overlaps the predetermined region, of the display control to be adjusted (Takemura [0077] Incidentally, in the superimposed image 214 shown in FIG. 4C, the holding area 231 overlaps the object 215 to thereby mask a part of the content of the object 215. On this occasion, it is possible to move the holding area 231 by the operation of the remote controller 5);
predetermined region, of the display control to be adjusted, moving the display content sequentially to the region, which does not overlap the predetermined region, of the display control to be adjusted to display, until the display content does not exist in the region, which overlaps the predetermined region, of the display control to be adjusted (Takemura [0079] FIG. 5B shows the state in which the holding area 231 is moved in such a manner as described above. Although the content of the holding area 231 is not changed from that before the movement, the object 215 and the holding area 231 do not overlap each other after the movement, and both of the contents can clearly be viewed).

Regarding Claim 7 Takemura in view of DU teaches the method of claim 5, and further teaches wherein an enlarged area of the display control to be adjusted is greater than or equal to an area of the predetermined region (DU [0013] When the user is controlling the manipulating area by using the touchpad 130, if the manipulating area is too small, the user moves a very long distance on the touchpad, but the movement distance of the corresponding manipulating area is not large, and the resolution is low. If the manipulating area is too large, the line of sight of the user may probably be blocked. In the present disclosure, the user may set the manipulating area in the visual field according to usage scenarios. If a high resolution is needed, the manipulating area may be set to be relatively large. If the user wants to reduce its negative influence on the content being played in the visual field, the manipulating area may be set to be relatively small to improve the user experience). Same motivation as claim 1 applies here.


Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, Takemura in view of DU teaches	the method of claim 3, and further teaches before identifying, according to the preset screen parameter and the control region and the control position of each display control on the current display interface, the display control whose control region overlaps the predetermined region as the display control to be adjusted.
However in the context of claim 1, 2 and 8 as a whole, the prior art does not teach “further comprising: determining that an object approaches the predetermined region and a distance between the object and the predetermined region is less than or equal to a preset distance threshold.” Therefore, claim 1, 2 and 8 as a whole as a whole comprises allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611